Dolliver, J. —
These cases involve a single issue: May a surviving spouse, acting pursuant to RCW 11.52.020, select a homestead from the separate property of the decedent spouse where no homestead has been declared prior to the death of the decedent spouse. In both cases, the surviving spouse petitioned, the estates resisted, and the trial court refused to allow the award of homestead. We reverse.
In re Estate of Lyons, 83 Wn.2d 105, 515 P.2d 1293 (1973), is dispositive. The only relevant difference between In re Estate of Lyons and the present cases is that in Lyons the deceased spouse had recorded a declaration of homestead on his separate property before his death. His surviving spouse, through her guardian ad litem, was awarded a homestead under RCW 11.52.
The question before the court in Lyons was whether the provisions of RCW 11.52 repealed by implication RCW 6.12.080, which dealt with the tenure by which a homestead is held. The court held there was a repeal by implication finding (1) that RCW 11.52 covered the entire subject matter of the earlier homestead legislation (RCW 6.12.080), *64was complete in itself, and was intended to supersede the prior legislation; and (2) the two acts were inconsistent and repugnant and could not be reconciled by a fair and reasonable construction.
The estates, however, contend that Lyons was concerned only with the application of RCW 6.12.080, but that their argument is based on RCW 6.12.030, which states:
The homestead cannot be selected from the separate property of the wife without her consent or from the separate property of the husband without his consent, shown by his or her making the declaration of homestead.
While RCW 6.12.030 does forbid the selection of the separate property of a spouse as a homestead without the consent of that spouse, it speaks only to the selection of a homestead during the life of both members of the community. However, as we pointed out in Lyons, upon the death of one of the members of the community the controlling statute on homesteads becomes RCW 11.52 which we have held "was intended by the legislature to cover the entire subject." Lyons, at 108. See also In re Estate of Scheldt, 13 Wn. App. 570, 536 P.2d 4 (1975). Specifically, we held the selection of a homestead by the surviving spouse '"in the manner provided by law'" under RCW 11.52.020 "mean[s] in accordance with the provisions of RCW 11.52" rather than in accordance with the provisions of RCW 6.12. Lyons, at 108.
Our views as to the relationship of RCW 6.12 and RCW 11.52 were carefully spelled out in In re Estate of Lyons, supra. This case was published in November 1973. Since then, the legislature has met on a number of occasions and has amended both RCW 6.12 and RCW 11.52. We presume legislative familiarity with our construction of its acts. El Coba Co. Dormitories, Inc. v. Franklin County PUD, 82 Wn.2d 858, 514 P.2d 524 (1973). Failure to amend a statute so as to change a statutory construction by this court is compelling evidence that the view of the court is *65accepted by the legislature. We find this to be so in this case.
While in both In re Estate of Lyons, supra, and here we have held that upon the death of a member of the community the homestead provisions of RCW 11.52 apply, we emphasize that in neither case have we held that the provisions of RCW 6.12 do not continue to apply to a homestead selection made during the life of both members of the community. In re Estate of Scheldt, supra.
Reversed.
Utter, C.J., Rosellini, Stafford, Brachtenbach, Horowitz, and Williams, JJ., and Hamilton, J. Pro Tern., concur.